UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6532



WALTER LEE WRIGHT,

                                           Petitioner - Appellant,

          versus


JOSEPH P. SACCHET,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-03-333-8-AW)


Submitted:   June 19, 2003                 Decided:   June 25, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Lee Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Lee Wright appeals the order of the district court

denying relief on his claim filed under 28 U.S.C. § 2254 (2000).

Wright’s claim before the district court sought to challenge the

judgment of a Maryland state court denying relief on an earlier

civil rights complaint filed by Wright in that court.   The writ of

habeas corpus is available for those alleging they are “in custody

in violation of the Constitution or laws or treaties of the United

States.”   § 2254(a).   Moreover, the district court does not have

jurisdiction over the judgments of state courts.   See District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker

v. Fidelity Trust Co., 263 U.S. 413 (1923) (noting exclusive

jurisdiction over state court action is in the Supreme Court of the

United States).   Accordingly, because the relief sought by Wright

was unavailable under § 2254, and because the district court did

not have jurisdiction to consider the claim, we find no error in

the district court’s order of dismissal.      We therefore deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED


                                 2